EXHIBIT 12.1 FEDEX CORPORATION COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (UNAUDITED) (IN MILLIONS, EXCEPT RATIOS) Three Months Ended August31, Year Ended May 31, Earnings: Income before income taxes $ Add back: Interest expense, net of capitalized interest 82 Amortization of debt issuance costs 2 3 11 8 5 4 5 Portion of rent expense representative of interest factor Earnings as adjusted $ Fixed Charges: Interest expense, net of capitalized interest $ 82 Capitalized interest 16 13 41 42 37 29 45 Amortization of debt issuance costs 2 3 11 8 5 4 5 Portion of rent expense representative of interest factor $ Ratio of Earnings to Fixed Charges
